772 So. 2d 581 (2000)
Phillip R. FRANTZ, Appellant,
v.
Michael W. MOORE, Appellee.
No. 1D00-2401.
District Court of Appeal of Florida, First District.
November 28, 2000.
Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Because a motion for rehearing of an order denying a motion for relief from judgment is not authorized, the motion for rehearing did not toll the time for filing a notice of appeal. See Intercoastal Marina Towers, Inc. v. Suburban Bank, 506 So. 2d 1177 (Fla. 4th DCA 1987); Talley v. Canal Indem. Co., 558 So. 2d 1088 (Fla. 4th DCA 1990) (Anstead, J., concurring). Accordingly, we dismiss this appeal for lack of jurisdiction.
ERVIN, LAWRENCE, and PADOVANO, JJ., CONCUR.